BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 November 4, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Karen L. Rossotto Re: BNY Mellon Absolute Insight Funds, Inc. (Registration Nos: 333-202460 and 811-23036) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the above-referenced fund (the "Fund") hereby requests that the effective date for the Fund's Registration Statement on Form N-1A be accelerated to become effective as soon as it may be practicable on November 6, 2015. Sincerely, BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President MBSC SECURITIES CORPORATION 200 Park Avenue New York, New York 10166 November 4, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Karen L. Rossotto Re: BNY Mellon Absolute Insight Funds, Inc. (Registration Nos: 333-202460 and 811-23036) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, MBSC Securities Corporation hereby joins the above-referenced fund (the "Fund") in requesting that the effective date for the Fund's Registration Statement on Form N-1A be accelerated to become effective as soon as it may be practicable on November 6, 2015. Sincerely, MBSC SECURITIES CORPORATION By: /s/ James Bitetto James Bitetto Secretary
